                  Case 1:20-cv-08837-GHW Document 28 Filed 03/02/21 Page 1 of 4



Buchanan     I ngersoli • Rooney

                                                                      640 Fifth Avenue
                                                                      9th Floor
Ivan D. Smith                                                         New York, NY 10019-6102
212 440 4423                                                          T 212 440 4400
Ivan.Smith@bipc.com                                                   F 212 440 4401




                                           March 2, 2021

       VIA ECF

       Honorable Gregory H. Woods
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                Re: Arazi et al. v. Cohen Brothers Realty Corporation
                    Case No. 1:2020-cv-08837

       Dear Judge Woods:

                We represent defendant Cohen Brothers Realty Corporation (“Defendant”) in the
       above-referenced matter. We write respectfully to inform the Court that Defendant intends
       to file a partial motion to dismiss, pursuant to Fed. R. Civ. P. 12(b)(6), in connection with
       the Second Amended Complaint filed in the above-referenced matter on February 12,
       2021 (the “Am. Complaint”). In accordance with Your Honor’s Individual Rules of Practice
       in Civil Cases, we hereby set forth the grounds for the proposed motion and respectfully
       request the Court to schedule a pre-motion conference.

              On October 22, 2020, plaintiffs filed the original complaint in this action. (Dkt. No.1)
       After a court conference and conferral with defendant, Plaintiffs filed an Amended
       Complaint on January 12, 2021. (Dkt. No. 17) On January 22, 2021, Defendant filed its
       Answer and a partial motion to dismiss certain claims (the “Motion”). (Dkt. Nos. 19 and
       20) Instead of opposing defendant’s motion, Plaintiffs, on February 12, 2021, filed the
       Am. Complaint. (Dkt. No. 23) Subsequently, the Court, on February 16, 2021, dismissed
       Defendant’s Motion as moot. (Dkt. No. 24) Now, Defendant intends to file a partial motion
       to dismiss certain claims asserted in the Am. Complaint. Accordingly, Defendant will
       move to dismiss the NYSHRL and NYCHRL hostile work environment and disability
       discrimination claims of Plaintiffs Roseann Hylemon (“Hylemon”) and Corrine Arazi
       (“Arazi) and the New York Labor Law Section 740 claim.
          Case 1:20-cv-08837-GHW Document 28 Filed 03/02/21 Page 2 of 4




March 2, 2021
Page - 2 –



   I.      Hylemon’s Disability Discrimination Claims

    In the Am. Complaint, while Hylemon asserts that she is afflicted with Multiple
Sclerosis (“MS”) and it is a disability, she does not allege that she sought an
accommodation due to MS itself. Instead, she alleges that, due to the MS, she was at a
higher risk to contract a more severe form of Covid-19 and sought an accommodation on
that basis. (See Am. Complaint, ¶¶ 111-16, 147, 218, 220) For the reasons outline below,
we believe Hylemon’s disability discrimination claims are fatally flawed and susceptible
to a motion to dismiss at this stage of the proceedings.

       To plead a case for disability discrimination for failure to accommodate under the
NYSHRL and the NYCHRL, a plaintiff must show that she was disabled within the
meaning of those statutes. Mobley v. Madison Square Garden LP, No. 11-cv-8290, 2012
U.S. Dist. LEXIS 85467, 2012 WL 2339270, at *3 (S.D.N.Y. June 14, 2012) (citing Graves
v. Finch Pruyn & Co., Inc., 457 F.3d 181, 184 n.3 (2d Cir. 2006)) (emphasis added).
Hylemon fails to do so.

       Multiple Sclerosis is the only qualified disability Hylemon identifies in the Am.
Complaint. Hylemon, however, does not claim that she sought an accommodation due
to actual complications associated with MS. Instead, she sought an accommodation
because of the fear of contracting a more severe form of Covid-19 due to her MS
condition. This fear is not a disability under either statute. “There is no authority, nor
support in the record here, for the claim that this condition — which, though a risk factor
for several serious ailments, standing alone has no physical manifestations —constitutes
a disability under the NYSHRL or NYCHRL.” Simmons v. Woodycrest Ctr. for Human
Dev., Inc., 2011 U.S. Dist. LEXIS 24513, *13-14 (S.D.N.Y. March 8, 2011) (dismissing
high blood pressure as a disability even if it creates risk for other ailments).

   II.     Arazi’s Associational Discrimination Claims

       In addition, Defendant intends to move to dismiss Arazi’s associational
discrimination claims under the NYSHRL and NYCHRL. In the Am. Complaint, Plaintiffs
do not set forth any new allegations to support Arazi’s claims. Therefore, Defendant
stands by its position as outlined in its prior Pre-motion letter to the Court on December
18, 2020. (Dkt. No. 11)

   III.    Arazi and Hylemon’s Hostile Work Environment Claims

    Defendant intends to move the dismiss Arazi’s and Hylemon’s hostile work
environment claims under NYSHRL and NYCHRL. While Plaintiffs added new allegations
to the Am. Complaint, these additional allegations consist mostly of conclusory
statements.
         Case 1:20-cv-08837-GHW Document 28 Filed 03/02/21 Page 3 of 4




March 2, 2021
Page - 3 –

    First, Hylemon’s claims are time barred. Under the applicable three year statute of
limitations for NYSHRL and NYCHRL claims, Hylemon’s claims accrued no later than
2019 as she stopped working directly to Charles Cohen (the alleged harasser) in 2016.
Plaintiff filed the original complaint on October 22, 2020. In addition, to the extent the
claims of the other Plaintiffs depend on the events that occurred prior to October 22, 2017,
those claims are time barred as well. Further, Hylemon may not avail herself of the
continuous violation doctrine to save the discrimination claims.

    Second, Hylemon and Arazi will not be able to make out a prima facie case of hostile
work environment because the conclusory statements of discrimination, standing alone,
will not withstand Defendant’s motion to dismiss. Furthermore, Plaintiffs fail to
demonstrate that Mr. Cohen’s conduct was directed to them because of their gender. In
most instances where Plaintiffs quote Mr. Cohen’s words, those words are devoid of any
gender-based references. Additionally, the complained-of conduct does not rise to the
legal standard of severe or pervasive and did not unreasonably interfere with Plaintiff’s
work.

   IV.     Section 740 Whistleblower Retaliation

    Defendant intends to move to dismiss the Section 740 claim. Section 740 provides,
in relevant part, that “[a]n employer shall not take any retaliatory personnel action against
an employee because such employee . . . discloses, or threatens to disclose to a
supervisor or to a public body an activity, policy or practice of the employer that is in
violation of law, rule or regulation which violation creates and presents a substantial and
specific danger to the public health or safety . . .” N.Y. Lab. L. § 740(2)(a). Thus, “a plaintiff
must (1) specify that an actual violation occurred, and (2) describe how the defendant’s
activities endangered the health and safety of the public.” Semeraro v. Woodner Co.,
2018 U.S. Dist. LEXIS 110566, at *6 (S.D.N.Y. July 2, 2018).

   Plaintiffs fail to state a plausible claim for a violation of Section 740. They fail to identify
a particular Cohen policy or procedure that violated (or which they believed violated) any
specific law, rule or regulation or that Cohen’s alleged violation presented a substantial
and specific danger to public health or safety. See HC2, Inc. v. Delaney, 2020 U.S. Dist.
LEXIS 239308, *16-18 (S.D.N.Y. Dec. 18, 2020) (dismissing §740 complaint because
Gov. Cuomo’s orders did not mandate creation of working from home policy).

    Furthermore, Plaintiffs fail to allege that Cohen’s policies, practices or activities
created a substantial and specific danger to the public health or safety. The requisite
“threat to public safety” contemplated by Section 740 “has generally been narrowly
construed to apply to the public at large.” Reyes v. Energy Transp. Corp., 1997 WL
256923, *4 (citing Remba v. Fed’n Employment & Guidance Serv., 76 N.Y.2d 801, 803
(1990)) (affirming dismissal of claim under Section 740 because defendant’s conduct “is
not the type of violation which creates a substantial and specific danger to the public
health or safety”) (internal quotation marks omitted). Plaintiffs’ purported “whistleblower
       Case 1:20-cv-08837-GHW Document 28 Filed 03/02/21 Page 4 of 4




March 2, 2021
Page - 4 –

complaint” related entirely personal concerns and demands, which are insufficient to
allege a plausible retaliation claim.



                                             Respectfully submitted,

                                             /s/Ivan D. Smith

                                             Ivan D. Smith
